Citation Nr: 0302057	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  00-05 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an increased rating for residuals of a 
left rib cage injury with bilateral costovertebral and right 
flank pain with thoracic spine arthritis, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1957 to 
January 1969.  The appellant also had various periods of 
active duty for training and inactive duty for training with 
the Texas Air National Guard between 1969 and his discharge 
in April 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that the appellant had not presented 
new and material evidence to reopen a claim of entitlement to 
service connection for bilateral hearing loss, denied service 
connection for hypertension, and continued a 20 percent 
rating for residuals of a left rib cage injury with bilateral 
costovertebral and right flank pain with thoracic spine 
arthritis.  In a March 2001 Board decision, the appellant's 
claim of entitlement to service connection for bilateral 
hearing loss was reopened and remanded in conjunction with 
the claims for service connection for hypertension and an 
increased rating for residuals of a left rib cage injury.  
The development having been completed, the matters are now 
ready for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  Any hypertension currently present is not causally or 
etiologically related to the appellant's period of active 
duty service nor is it shown to have manifested during any 
period of active duty for training.

3. Affording the appellant all reasonable doubt, bilateral 
hearing loss is related to the appellant's of period of 
active duty service. 

4.  The appellant is receiving the maximum benefit allowable 
for traumatic arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  There is no evidence of: residuals of a fracture 
of the vertebra without cord involvement; complete bony 
fixation of the spine at a favorable angle; ankylosis of the 
cervical, lumbar, or dorsal spine; severe limitation of 
motion of the cervical or lumbar spine; or severe 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during any 
period of active duty or active duty for training.  
38 U.S.C.A. §§ 101(2), (22), (24), 1101, 1110, 1111, 1112, 
1131, 1132, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 3.309 (2002). 

2.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left rib cage injury with bilateral 
costovertebral and right flank pain with thoracic spine 
arthritis, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.321, Part 4, including 
§ 4.71a, Diagnostic Codes 5003, 5010, 5285-5293, 5297 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the June 2002 supplemental statement of the case (SSOC), 
the RO denied the claims on the substantive merits, based on 
the standard of review articulated in this decision.  The 
Board finds, therefore, that the RO has adjudicated the 
appellant 's claims under the correct standard.  

The Board will apply the current standard in adjudicating the 
appellant 's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues addressed in this 
decision.  Review of the record shows that in March 2001, the 
appellant's claims were remanded by the Board in order to 
further develop and adjudicate the veteran's claims in 
accordance with the VCAA. 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
appellant's service medical records, service personnel 
records, private medical records, and VA outpatient treatment 
records, have been associated with the claims folder.  The 
appellant was also afforded VA examinations in connection 
with his claims.  In an April 2002 Report of Contact, the 
appellant indicated that there was no additional evidence, 
other than that which was previously reported, that was 
pertinent to his claim.  Finally, in a July 2002 VA Form 21-
4138, Statement in Support of Claim, the appellant indicated 
that he had no additional evidence to submit in support of 
his claims.

The appellant and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  The appellant has not identified, and the Board 
is not aware of, any additional outstanding evidence.  In 
sum, the facts relevant to the appellant's claims have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) ("Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.").  Therefore, 
there is no reasonable possibility that any further 
development could substantiate the claims.  Accordingly, the 
Board will address the merits of the appellant's claims.


I.  Entitlement to service connection for hypertension and 
bilateral hearing loss.

The appellant essentially contends that he is entitled to 
service connection for hypertension and bilateral hearing 
loss.  Specifically, he contends that he incurred 
hypertension and bilateral hearing loss during his military 
service, to include his time in the Air National Guard. 

Relevant laws and regulations

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and a hypertension 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In the case of aggravation, the pre-existing disease or 
injury will be considered to have been aggravated where there 
is an increase in disability during service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A veteran who 
served during a period of war or during peacetime service 
after December 31, 1946, is presumed to be in sound condition 
except for defects noted when examined and accepted for 
service.  A pre-existing injury or disease will be considered 
to have been aggravated by service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.304, 
3.306.  For peacetime service after December 31, 1946, clear 
and convincing evidence (obvious or manifest) is required to 
rebut the presumption of aggravation in service where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b).  

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C. § 101(2); see also 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(23), (24); 38 
C.F.R. § 3.6(a), (d).   

Accordingly, certain presumptions, such as the above-
mentioned presumption relating to certain diseases and 
disabilities (38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309), the presumption of soundness (38 
U.S.C.A. § 1111; 
38 C.F.R. § 3.304) and the presumption of aggravation (38 
U.S.C.A. § 1153; 
38 C.F.R. § 3.306), apply only to periods of active military 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470.

Thus, in order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc) 
(holding that, because VA was created for the benefit of 
veterans, a person seeking veterans' benefits must bear the 
initial burden of establishing his or her veteran status) 
(rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 
(1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  Once a claimant has carried his initial burden of 
establishing "veteran status," or that the person upon 
whose military service the claim is predicated has "veteran 
status," he or she is entitled to compensation for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
active military, naval, or air service.  See 38 U.S.C.A. § 
1110.  

Turning to the evidence of record, the appellant's DD-214 
reflects that he had active duty service from October 1957 to 
January 1969.  His service personnel records reflect that he 
had various periods of active duty for training and inactive 
duty for training with the Air National Guard from 1969 to 
1994.  The Board will now discuss each claim separately.

A. Entitlement to service connection for hypertension.

Service medical records for the appellant's period of active 
duty between 1957 and 1969 are negative for any diagnoses of 
hypertension.  The appellant's December 1968 separation 
examination is also negative for any diagnosis of 
hypertension.  Medical records from the veteran's period with 
the Air National Guard contain the following findings: upon 
periodic examination on February 5, 1983, there is a finding 
of high blood pressure; a medical report dated on February 9, 
1983, notes elevated blood pressure readings; an April 1987 
Report of Medical History contains a notation by the examiner 
indicating a history of elevated blood pressure, but no 
problems at the time of examination; and a February 1994 
Report of Medical examination in connection with retirement, 
contains a diagnosis of high blood pressure and a notation 
that the appellant had been watched by a private physician 
for high blood pressure since 1992.

While the appellant indicated that he had treatment from Dr. 
W.S. during December 1983 to March 1986, a notation from his 
office states that medical records prior to 1986 were no 
longer available.  Private medical records from Dr. A.S. 
dated between 1989 and 1990, indicate that in August 1989, 
the appellant had significant moderate diastolic 
hypertension.  Records dated between September and November 
1989 contain notations indicating that the appellant's blood 
pressure was "still up" and that hypertension was 
"uncontrolled."  No opinions as to causation or etiology 
were given.

A report by Dr. R.L.S. dated in January 1994 notes that he 
had followed the appellant for the past year or two with a 
history of hypertension.  The appellant was diagnosed with 
controlled hypertension.  Upon VA examination in June 1995, 
it was noted that the appellant was treated for hypertension 
in the past, but that he was not currently on active 
treatment for hypertension.  The appellant was diagnosed with 
a history of hypertension.

Private medical records from Dr. D.A.C. dated between May 
1979 and December 1997 contain such findings as: borderline 
high blood pressure in May 1979; hypertension in September 
1995; high blood pressure in March 1996; normal blood 
pressure in January 1997; well controlled blood pressure in 
February 1997; and elevated blood pressure in December 1997. 

Considering the evidence of record summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the appellant's claim must be denied.  As 
indicated previously, there were no diagnoses of hypertension 
made during the appellant's period of active duty service.  
In addition, there were no diagnoses of hypertension within 
one year of separation from said service. See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Finally, the 
evidence does not contain, nor has the appellant submitted, 
any evidence of a relationship between any currently 
diagnosed hypertension and the appellant's period of active 
duty service.   

To the extent that the only other evidence of record is that 
of statements and testimony of the appellant that he had 
hypertension in service and currently has hypertension as a 
result of such service, it is now well established that 
although a person without medical training is competent to 
report symptoms, he or she cannot provide competent opinion 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Therefore, service connection for hypertension is 
denied. 

The Board notes that while service medical records from the 
Air National Guard contain a diagnosis of high blood pressure 
upon examination on February 5, 1983, his service personnel 
record indicates that he was on paid inactive duty for 
training at such time.  Similarly, while he was again 
diagnosed with high blood pressure upon discharge physical in 
February 1994, the appellant's service personnel record 
indicates that he was not in a period of active duty for 
training. Thus, he was not disabled from a disease or injury 
incurred in or aggravated by his period of active duty for 
training, in order to establish basic eligibility for 
veterans' benefits. See 38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6 (a), (c).

Based upon the evidence of record, none of which has been 
found to establish that any current hypertension is at least 
likely as not related to the appellant's period of active 
duty or a period of active duty for training, the Board finds 
that the evidence is not in relative equipoise; thus, the 
appellant may not be afforded the benefit of the doubt and 
his claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

B.  Entitlement to service connection for bilateral hearing 
loss.

The appellant's DD-214 lists his military occupational 
specialty (MOS) as a supply officer.  Service medical records 
for the appellant's period of active duty between 1957 and 
1969 are negative for any diagnoses of bilateral hearing 
loss. Medical records from the appellant's period with the 
Air National Guard contain the following findings: moderate 
hearing loss, upper frequency, on a December 21, 1989, Report 
of Medical Examination; mild bilateral hearing loss upon 
examination on July 12, 1991; mild low frequency hearing 
loss, right ear, and mild bilateral high frequency hearing 
loss upon periodic examination on May 29, 1992; mild to 
moderate bilateral hearing loss upon periodic examination on 
April 16, 1993; and possible mild bilateral hearing loss upon 
retirement examination in February 1994. 

Upon VA examination in June 1995, the appellant relayed a 
history of jet aircraft noise exposure.  Pure tone audiometry 
tests revealed a bilateral hearing loss above 1 kHz of mild 
degree in the right ear and mild to moderate hearing loss in 
the left ear with excellent speech discrimination 
bilaterally. 

Private medical records from Dr. D.A.C. dated January 1997 
note decreased hearing as a probable side effect of the 
medication, Procardia.  A February 1997 entry indicates that 
an audiogram showed mid to high frequency bilateral hearing 
loss.

A June 1997 VA opinion indicates that the appellant had 
hearing loss secondary to service noise exposure.  A March 
1998 VA audiogram indicated that the average puretone 
threshold was 29 in the appellant's right ear and 36 in the 
left ear.  Speech recognition was 96 percent in the right ear 
and 88 percent in the left ear. 

A May 2001 VA audiogram indicated that the average puretone 
threshold was 34 in the right ear and 40 in the left.  Speech 
recognition was 96 percent in the right ear and 92 percent in 
the left ear.  The examiner indicated that by 1984 the 
appellant had minimal high frequency sensor neuro hearing 
loss, which he suspected to be age related.  The examiner 
diagnosed the appellant with bilateral high frequency sensor 
neuro hearing loss and concluded, "[i]n my opinion the 
hearing loss...is age related (presbycusis).  I feel that it is 
extremely unlikely that the hearing loss is secondary to 
noise exposure while on active duty."  He further concluded 
that the appellant's audiometry testing done after active 
duty would indicate that "in fact that there [was] no 
relationship and that there [was] no hearing loss what so 
ever secondary to noise exposure from active duty."

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that there exists an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove the appellant's claim. 
38 C.F.R. § 3.102; cf 66 Fed. Reg. 45, 620 (Aug. 29, 2001)(to 
be codified as amended at 38 C.F.R. § 3.102).
As outlined above, there are two opposing opinions as to the 
causation and etiology of the appellant's current bilateral 
hearing loss, that of June 1997, which is favorable to the 
appellant, and that of May 2001, which is unfavorable to the 
appellant. 

A claim may be denied only if the Board specifically finds 
that the preponderance of the evidence is clearly against the 
appellant's claim. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  In the instant case, the preponderance of the 
evidence is not clearly against the appellant's claim.  While 
the Board observes that the appellant's period of active duty 
service is devoid of findings of hearing loss, the Board can 
not ignore the repeated findings of mild to moderate 
bilateral hearing loss documented between 1989 and 1994 
during the veteran's period of service with the Texas Air 
National Guard and subsequent to his discharge.  Therefore, 
resolving all benefit of the doubt in favor of the veteran, 
service connection is granted for bilateral hearing loss. See 
38 C.F.R. § 3.102; Gilbert, supra

II. Entitlement to an increased rating for left rib cage 
injury with bilateral costovertebral and right flank pain 
with thoracic spine arthritis, currently evaluated as 20 
percent disabling.

The appellant essentially contends that his service connected 
residuals of a left rib cage injury with bilateral 
costovertebral and right flank pain with thoracic spine 
arthritis has increased in severity, to include severe pain 
and restricted mobility.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The pertinent history is as follows.  In a November 1994 
rating decision, the appellant was granted service connection 
for residuals of a left rib cage injury with bilateral 
costovertebral and right flank pain.  He was assigned a 10 
percent disability rating from July 1994.  The appellant's 
residuals of a left rib cage injury were increased to 20 
percent disabling retroactive to July 1994 in a November 1995 
rating decision.  The RO also included arthritis of the 
thoracic spine as part of the original service-connected 
disability.  The appellant filed a claim for an increased 
rating in June 1997.  In a March 1998 rating decision, the 20 
percent disability evaluation was continued.  The appellant 
disagreed and initiated the instant appeal.

The appellant's left rib cage injury with bilateral 
costovertebral and right flank pain with thoracic spine 
arthritis, is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5297, as 20 percent disabling. 
Under diagnostic code 5297, a 20 percent rating is warranted 
for removal of two ribs. The Board finds that the appellant 
has been improperly rated under this diagnostic code and 
shall instead focus its analysis on the rating criteria for 
traumatic arthritis.

Diagnostic Code 5010 indicates that arthritis due to trauma 
must be rated as degenerative arthritis under Diagnostic Code 
5003.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
38 C.F.R. § 4.71a.  When, however, the limitation of motion 
of the specific joint or joints involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003. Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.
 
However, the Board finds that the appellant is receiving the 
maximum benefit allowable for traumatic arthritis under 
diagnostic code 5010. See 38 C.F.R. § 4.71a.
Thus, the Board has looked to other analogous diagnostic 
criteria in order to assign a higher evaluation.  After a 
thorough review of the pertinent evidence of record and after 
careful consideration, the Board finds that the appellant's 
residuals of a left rib cage injury with bilateral 
costovertebral and right flank pain with thoracic spine 
arthritis, more nearly approximates the criteria for the 
currently assigned 20 percent disability evaluation. See 
38 C.F.R. §§ 4.3, 4.7.   

There is no evidence of residuals of a fracture of the 
vertebra without cord involvement, abnormal mobility 
requiring a neck brace to warrant a 60 percent rating under 
diagnostic code 5285. See 38 C.F.R. § 4.71a.  There is no 
evidence of complete bony fixation of the spine at a 
favorable angle to warrant a 60 percent rating under 5286. 
Id. Similarly, there is no evidence of ankylosis: of the 
cervical spine at a favorable angle to warrant 30 percent 
rating under diagnostic code 5287; of the dorsal spine at an 
unfavorable angle to warrant a 30 percent rating under 
diagnostic code 5288; or of the lumbar spine at a favorable 
angle to warrant a 40 percent rating under diagnostic code 
5289. Id.  In addition, there has been no showing that the 
veteran has severe limitation of motion of the cervical spine 
to warrant a 30 percent rating under diagnostic code 5290 or 
severe limitation of motion of the lumbar spine to warrant a 
40 percent rating under diagnostic code 5292. Id. 

While the appellant's representative has asked the Board to 
look at diagnostic code 5293, there is no evidence of record 
to support a rating under this code for severe intervertebral 
disc syndrome to warrant a 40 percent rating.  Id.  While the 
Board notes that the rating criteria under diagnostic code 
5293 for intervertebral disc syndrome changed effective 
September 23, 2002, again the record does not reflect that 
the appellant has intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
to warrant a 40 percent rating. See 67 Fed. Reg. 54345-54349 
(June 24, 2002). 

In this regard, records from Dr. D.A.C. dated between May 
1979 and December 1997 simply show continued complaints of 
right flank pain and discomfort.  X-rays taken in October 
1995 showed "some mild degenerative changes typical for [the 
appellant's] age."  Dr. D.A.C. noted in August 1997, there 
was no specific etiology for the right flank discomfort, just 
that it was clearly positional and he diagnosed it as 
muscular pain.

Upon VA examination in October 1997, the appellant was 
diagnosed with residual costovertebral injury thoracocostal 
region and spondylosis thoracolumbar spine degenerative and 
primary in nature. Physical examination showed normal 
thoracic expansion.  His lumbar flexed to 75 degrees, 
extended to 20 degrees, laterally flexed to 25 degrees on the 
left and right, and rotated 30 degrees to left and right.  
The appellant's sitting and straight leg raising was 90 
degrees bilaterally.  Supine straight leg raising was 70 
degrees bilaterally.  The examiner noted that while the 
appellant demonstrated a painful demeanor, it was purely 
subjective and could not be quantified.

Upon VA examination in May 2001, the appellant had a normal 
gait pattern.  He was able to flex forward 70 degrees, side 
tilt 15 degrees in either direction, and extend 10 degrees.  
Straight-leg raising went to 70 degrees bilaterally and did 
not seem painful.  The examiner noted that the diagnosis had 
been left ribcage injury with bilateral costovertebral and 
right flank pain and traumatic arthritis of the spine.  He 
stated that he was "...really unable to explain why that has 
progressed to this point..."  The examiner indicated that he 
was not able to measure range of motion in the dorsal spine 
separately from the lumbar spine, but would suppose the 
rotational movement was satisfactory.  The examiner stated 
that range of motion was not too different from that of the 
average person 67 years of age.  The appellant's limitation 
of motion was described as slight to moderate.  There was no 
strength weakness of a specific sort.  

In an April 2002 report of VA examination, the same 
aforementioned examiner added additional comments in light of 
MRI and x-ray studies performed in June 2001.  The examiner 
indicated that the imaging study showed considerable 
degenerative changes, but did not show anything unusual or 
outstandingly serious that changed his views expressed in May 
2001.  He concluded that degenerative problems in the 
thoracic and lumbar spines would be symptomatic, but would 
not cause intractable pain and make the appellant 
unemployable for the job he presently held.  Therefore, based 
on the foregoing, the appellant's claim for an increased 
rating is denied.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the appellant's 
residuals of a left rib cage injury with bilateral 
costovertebral and right flank pain with thoracic spine 
arthritis, and their effects on the appellant's earning 
capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  Should the appellant's disability picture change 
in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of evaluations other than those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand these matters to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to service connection for hypertension, is denied
 
Entitlement to service connection for bilateral hearing loss, 
is granted.

Entitlement to a rating in excess of 20 percent disabling for 
residuals of a left rib cage injury with bilateral 
costovertebral and right flank pain with thoracic spine 
arthritis, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

